Were the question of scaling a verdict for exemplary damages one of first impression in this state, it would be my view that a new trial should be had under the facts here presented. When the trial judge suggested a reduction of the exemplary damages by one-half, his action was tantamount to a finding that he considered the verdict excessive. (Waterman v. Minneapolisetc. R. Co., 26 N.D. 540, 145 N.W. 19.) With his discretion in such matters this court will not ordinarily interfere. (State
v. Anderson, 92 Mont. 313, 13 P.2d 228.) Whatever the rule may be as to compensatory damages, it is my opinion that, when the verdict in the opinion of the trial court is excessive as to exemplary damages, the fixing of such damages being for the jury (section 8666, supra), it is the court's duty to grant a new trial rather than to suggest its reduction. (Ahrens v.Fenton, 138 Iowa, 559, 115 N.W. 233.) However, this court has taken a contrary view in Puutio v. Roman, 79 Mont. 226,255 P. 730, and hence I concur in the opinion of MR. JUSTICE ANDERSON on this point, solely on the ground of stare decisis.
Rehearing denied March 14, 1933.